Order dismissing report affirmed. This is an action of tort for personal injuries, property damage and consequential damage arising out of a collision at an intersection in Marlborough between an automobile owned and operated by Alice L. Ohman (hereinafter called the plaintiff), wife of George, and an automobile operated by the defendant. After a trial in a District Court the judge found for the plaintiffs and the Appellate Division dismissed a report; It is conceded that the only question in issue is the contributory negligence of the plaintiff. As to this the defendant filed four requests for rulings which were denied. Without reciting the evidence of the circumstances of the accident it is enough to say that it amply supports the following findings of the judge: “On all the evidence, I find the plaintiff ... to have been in the exercise of due care, and I find that the accident was caused solely by the defendant’s negligence in going through the intersection without coming to a stop at the ‘stop sign’ on Warren Avenue, at its intersection with the westerly side of Church Street. Although she testified she stopped there two (2) minutes, I am satisfied she didn’t and on all the evidence, I find she didn’t. ... I find on all the evidence that the negligence of the defendant was the sole cause of the accident.” These findings are conclusive on the issue before us. There was no error. See Morton v. Dobson, 307 Mass. 394; Brightman v. Blanchette, 307 Mass. 584; Austin v. Wolfson, 328 Mass. 652; Salem v. Gilbert, 332 Mass. 754.